Case 2:20-cv-00030-JRG Document 365 Filed 04/27/21 Page 1 of 7 PageID #: 29419




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION



 HUAWEI TECHNOLOGIES CO. LTD.,


                  Plaintiff,
                      v.
 VERIZON COMMUNICATIONS, INC., et al.             No. 2:20-cv-030-JRG


                 Defendants.                      Jury Trial Demanded


 VERIZON BUSINESS NETWORK
 SERVICES, INC., et al.
           Counterclaim-Plaintiffs,
                      v.


 HUAWEI TECHNOLOGIES CO. LTD.,
                    et al.
          Counterclaim-Defendants.




   HUAWEI’S SUR REPLY IN SUPPORT OF RESPONSE TO VERIZON’S PARTIAL
     MOTION FOR SUMMARY JUDGMENT OF VALIDITY OF THE VERIZON
                          ASSERTED PATENTS
Case 2:20-cv-00030-JRG Document 365 Filed 04/27/21 Page 2 of 7 PageID #: 29420




  I.   Dr. Melendez has sufficiently tied claims of Laulainen to disclosures in Laulainen’s
       provisional.

       Verizon’s reply once again mischaracterizes Dr. Melendez’s report and Dynamic

Drinkware, LLC v. Nat’l Graphics, Inc., 800 F.3d 1375 (Fed. Cir. 2015). In Dynamic

Drinkware, the patent challenger did not in any way “compare[] the claims of the [prior art]

patent to the disclosure in the provisional application” or otherwise “demonstrate support in the

[prior art patent’s] provisional application for the claims of the [prior art] patent.” Id. Nor did

the patent challenger address the prior art reference and its provisional application in the same

document such that they could be compared. Id. Critically, the patent challenger never even

identified a single claim of the prior art patent. Id. at 1381.

       In contrast, here, Dr. Melendez identifies several claims of Laulainen and then

immediately thereafter identifies associated, supporting disclosures in Laulainen’s provisional

application. Resp. 3-4. That this analysis is presented within the context of Dr. Melendez’s

limitation-by-limitation analysis of Verizon’s patents is of no moment. Nothing in Dynamic

Drinkware forbids this approach.

       Focusing on the substance of Dr. Melendez’s analysis—rather than merely its form—

confirms that it ties specific claims of Laulainen to specific disclosures in Laulainen’s

provisional application. For example, within the context of addressing elements 1a and 12a of

the Verizon Patents, Dr. Melendez explained that the technical features of those limitations were

disclosed by Laulainen claims 1 and 5. Mot. Ex. A at Ex. B ¶ 12. Immediately following his

reference to Laulainen claims 1 and 5, Dr. Melendez notes that “[c]onsistent with these

disclosures and claims [i.e., Laulainen claims 1 and 5], the Laulainen Provisional discloses . . .”

Id. at ¶ 13 (emphasis added). Dr. Melendez then identifies specific portions of the Laulainen

provisional that support his preceding analysis with respect to Laulainen claims 1 and 5 and


                                                   1
Case 2:20-cv-00030-JRG Document 365 Filed 04/27/21 Page 3 of 7 PageID #: 29421




further show that the provisional too discloses these limitations of Verizon’s patents. Id. at ¶ 13-

15. He provided similar analysis for several other claims of Laulainen. Resp. at 3-4; see also

Mot. Ex. A at Ex. B ¶ 65 (“Consistent with Laulainen above [i.e., Laulainen claims 4 and 8] the

Laulainen Provisional discloses . . .”); 1 ¶ 85 (“claim 4 … [s]upported by Laulainen Provisional

at 10 and Figs. 1-2.”); ¶ 86 (“Laulainen at claim 8 … [s]upported by Laulainen Provisional at

10.”); (“Consistent with this disclosure [i.e., Laulainen claims 2 and 3], the Laulainen

Provisional discloses …”). It was for this reason that Dr. Melendez concluded that “Laulainen

(supported by Laulainen Provisional), IEEE 1588-2002, and G.709-2003 renders obvious all

asserted claims of the ‘111 and ‘288 Patents.” Mot. Ex. A at Ex. B ¶ 201 (emphasis added).

          As such, Dr. Melendez’s Report provides evidence to sufficiently tie specific claims of

Laulainen to supporting disclosures in Laulainen’s provisional. Because this creates a material

issue of fact as to whether Laulainen is entitled to its provisional filing date, Verizon’s motion

should be denied with respect to Laulainen.

    II.   There is a genuine issue of material facts as to whether 1588-2007 was publicly
          accessible.

          Verizon’s Reply entirely ignores the critical admission it made during discovery that

dooms it motion—namely, “a POSITA would have been aware of . . . IEEE 1588-2008” at the




1
  Verizon’s Reply myopically focuses on the wrong aspects of these portions of Dr. Melendez’s
report in an attempt to minimize Huawei’s argument. See, e.g., Reply at 3. For example, in
discussing paragraph 65 of his report, Verizon focuses on the words “this limitation” and argues
that this language refers to the limitations of Verizon’s patent claims, not the claims of
Laulainen. Verizon is correct about “this limitation,” but wrong about the overall disclosure of
paragraph 65. Huawei’s argument relates to the earlier discussion in that paragraph where Dr.
Melendez showed how the Laulainen Provisional is “consistent with Laulainen above [i.e.,
Laulainen claims 4 and 8]” and thus identified support for those claims in the Laulainen
Provisional. Mot. Ex. A at Ex. B ¶ 65 (emphasis added).

                                                  2
Case 2:20-cv-00030-JRG Document 365 Filed 04/27/21 Page 4 of 7 PageID #: 29422




time Verizon filed its patents.2 Mot., Ex. A ¶ 212; see also Resp. 5-6. Bizarrely, Verizon argues

that it is “baseless” and “illogical” to “assume” what Verizon itself admitted: that “the 1588-

2008 was well-known to a POSITA as of March 29, 2007.” Reply at 5. Verizon’s discovery

response itself is admissible evidence that provides sufficient basis for Dr. Melendez and Huawei

to “assume” this fact. See Fed. R. Evid. 801(c)(2) (An Opposing Party’s Statement); 804(b)(3)

(Statement Against Interest).

       Verizon claims that “the notoriety of 1588-2008 is irrelevant to the publication status.”

Reply at 5. But if 1588-2008 “was known or used by others in this country,” then it is prior art

under pre-AIA 102(a). And Dr. Melendez explained how this admission regarding 1588-2008

flows to the technically identical and complete draft of 1588-2008 available at that time (which

is being referred to as the 1588-2007 reference). Resp. at 6. Moreover, the notoriety of 1588-

2008 as of March 29, 2007 is evidence “that persons interested and ordinarily skilled in the

subject matter or art, exercising reasonable diligence,” could locate the version of 1588-2008

available at that date—that is, 1588-2007. Jazz Pharms., Inc. v. Amneal Pharms., LLC, 895 F.3d

1347, 1355 (Fed. Cir. 2018) (explaining public accessibility is the test for a printed publication);

Resp. at 6-7. Contemporaneous documents confirm that the IEEE 1588v2 standard and its status

were known beyond just the p1588 committee responsible for drafting 1588-2007 such that a



2
  Verizon admitted this in the context of defending the written description of its patents. Written
description is judged as of the filing date of a patent. Ariad Pharms., Inc. v. Eli Lilly & Co., 598
F.3d 1336, 1355 (Fed. Cir. 2010) (“Because written description is determined as of the filing
date … evidence of what one of ordinary skill in the art knew [afterwards] cannot provide
substantial evidence to the jury that the asserted claims were supported by adequate written
description.”) (citing Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed.Cir.1991)
(holding that a written description analysis occurs “as of the filing date sought”)). It was for this
proposition that Huawei’s opposition cited Streck, Inc. v. Rsch. & Diagnostic Sys., Inc., 665 F.3d
1269, 1285 (Fed. Cir. 2012). Thus, Verizon’s rejoinder that Streck relates to written description
support is correct, but fails to address the substance of Huawei’s argument. Reply at 5.

                                                  3
Case 2:20-cv-00030-JRG Document 365 Filed 04/27/21 Page 5 of 7 PageID #: 29423




POSITA could locate it. Id. For example, information on the 1588v2 standard was shared with

other groups dealing with timing technologies and through the U.S. government’s National

Institute of Standards and Technology. See, e.g., Resp. Exs. 2, 4, 5, 6, 7.

       As a result, a POSITA with an interest in the subject matter of timing systems would

have been reasonably able to identify the p1588 committee as having the information on this

“notorious” 1588-2008 standard (including the then-current version, 1588-2007). See, e.g.,

Resp. Ex. 5 at HW-EDTX-00005577 (“P1588 committee in process of extending the standard”).

As for the p1588 committee, its meetings were “[o]pen to all.” Id. at HW-EDTX-00005827.

And given that 1588-2007 was being discussed as part of the p1588 committee deliberations,3 a

POSITA attempting to locate 1588-2007 (or even 1588-2008 more generally) would have been

able to locate 1588-2007 at one of those p1588 committee meetings. Accordingly, 1588-2007 is

also a printed publication because it was publicly accessible to the POSITA, who Verizon

concedes would have known about the notoriety of 1588-2008.

       Therefore, given Verizon’s admission that a POSITA would have known about IEEE

1588-2008 standard and the evidence showing a POSITA would have known where to locate the

1588-2007 reference, there is at least a genuine issue of material fact as to whether 1588-2007

qualifies as prior art. Accordingly, Verizon’s motion must be denied.




3
  See, e.g., Resp. Ex. 5 (“The technical work is completed. No technical features will be
introduced or deleted in the standard.”); Mot Ex. C at HW-EDTX-00209041 (discussing
document being used for “P1588 committee deliberations”).

                                                 4
Case 2:20-cv-00030-JRG Document 365 Filed 04/27/21 Page 6 of 7 PageID #: 29424




Dated: April 27, 2021                  Respectfully submitted,


                                       /s/ Jason D. Cassady
                                       Bradley W. Caldwell
                                       Texas Bar No. 24040630
                                       Email: bcaldwell@caldwellcc.com
                                       Jason D. Cassady
                                       Texas Bar No. 24045625
                                       Email: jcassady@caldwellcc.com
                                       John Austin Curry
                                       Texas Bar No. 24059636
                                       Email: acurry@caldwellcc.com
                                       Justin Nemunaitis
                                       Texas Bar No. 24065815
                                       Email: jnemunaitis@caldwellcc.com
                                       CALDWELL CASSADY CURRY P.C.
                                       2121 N. Pearl St., Suite 1200
                                       Dallas, Texas 75201
                                       Telephone: (214) 888-4848

                                       Gregory P. Love
                                       Texas Bar No. 24013060
                                       greg@lovetrialfirm.com
                                       LOVE LAW FIRM
                                       P.O. Box 948
                                       Henderson, Texas 75653
                                       Telephone: (903) 212-4444

                                       David M. Barkan
                                       California Bar No. 160825
                                       barkan@fr.com
                                       FISH & RICHARDSON P.C.
                                       500 Arguello Street, Suite 500
                                       Redwood City, CA 94063
                                       Telephone: (650) 839-5070

                                       ATTORNEYS FOR PLAINTIFF HUAWEI
                                       TECHNOLOGIES CO. LTD., AND
                                       COUNTERCLAIM DEFENDANTS
                                       HUAWEI TECHNOLOGIES USA, INC.,
                                       AND FUTUREWEI TECHNOLOGIES,
                                       INC.
Case 2:20-cv-00030-JRG Document 365 Filed 04/27/21 Page 7 of 7 PageID #: 29425




                                CERTIFICATE OF SERVICE

       The undersigned certifies that counsel of record is being served with a copy of the

foregoing document via the Court’s electronic filing system on this 27th day of April, 2021.

                                                 /s/ Jason D. Cassady
                                                 Jason D. Cassady
